DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17251900, filed on 12/14/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed after the filing date of the application on 12/14/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The combination of a rotatable first reel with respect to a shaft with a meshing portion in claim 10 (applicant appears to be mixing embodiment of Figure 1 with embodiment of Figure 6c);
the handle in claims 14 and 15;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, “A razor according” should be “The razor according” for clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“guiding elements” as recited in claim 1 (first, “guiding” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “elements”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “guiding” preceding the generic placeholder describes the function, not the structure, of the elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claim 7 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not further provide a scale for near, is 1mm near or 100mm near.
Regarding claim 10, “an interior surface of the substrate comprises a plurality of teeth configured to engage with a meshing portions of the first reel” is indefinite. Applicant appears . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US 20050108879 A1) in view of Townsend (US 3360856).
Regarding claim 1, Coffin teaches a razor head (see Figure 7), comprising: 
a housing (18) comprising one or more cutting elements, the housing further comprising a second window (54); 
a substrate-based shaving aid delivery system (16) comprising a reel delivery system (assembly of 40 and 42, see Figure 7), a substrate carrying a shaving aid on its external surface (paragraph 0027), wherein a first end of the substrate is attached to the first reel (attached to 40), a second end of the substrate is attached to a second reel (42)a different position of the shaft than the first reel (See Figure 7), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to 
Coffin fails to teach a first window, and the details of the shaving aid delivery system, such as a first reel that is rotatably mounted about a shafts, an actuator operationally coupled with the shaft, wherein at least part of the actuator protrudes externally from the housing via the first window; and a substrate carrying a shaving aid on its external surface, wherein a first end of the substrate is attached to the first reel, a second end of the substrate is attached to a portion of the shaft at a different position of the shaft than the first reel, and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft.
Townsend teaches a reel system in the razor art comprising a first window (61), as a first reel (17) that is rotatably mounted about a shafts (51), an actuator (53) operationally coupled with the shaft (see Figure 2), wherein at least part of the actuator protrudes externally from the housing via the first window (see Figure 2); a flexible blade (20), wherein a first end of the blade is attached to the first reel (at 17, see Figure 2), a second end of the blade is attached to a portion of the shaft at a different position of the shaft than the first reel (at 19, see Figure 2), and a first length of the substrate is wound onto the first reel such that upon rotation of the actuator rotation of the shaft exerts a pulling force to unwind a corresponding portion of the first length of the substrate from the first reel and to wound it about the shaft (see Figure 2, col. 4 line 65-col. 5 line 15). Although Townsend send teaches a flexible blade on a reel system instead of the film like shaving aid, Townsend does solve the same pertinent problem of using a 
Examiner notes that replacing the reel system of Coffin into the reel system of Townsend is considered obvious under KSR Rational B. Coffin differs from the claimed device due to Coffin’s reel system being of a different design as the claimed invention. Whereas Townsend teaches a reel system that is meets the claimed design. Both Coffin and Townsend teach a reel system. Such modification will achieve the predictable result of providing a structure for moving the flexible material on the reel system, since both cap of Coffin and Townsend are known for the same purpose in the art of reel. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to replace the separate shaft reels system, as taught by Coffin into the single shaft reels system, as taught by Townsend, while retaining the cog/stop system (elements 64 and 48 of Coffin used for tensioning of the substrate), for the purpose of providing a reel delivery system. Furthermore one of ordinary skill in the art understand by stacking the reels, space can be saved. 
Regarding claim 2, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises a second reel coaxial with and fixedly attached to the shaft (as modified in claim 1, central rod portion of the reel 19, see Figure 2 of Townsend), wherein the second end of the substrate is attached to the second reel such that the second reel exerts the pulling force (col. 3 line 33-42 of Townsend).
Regarding claim 3, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises a spacing member (bottom flange of 19) arranged about the shaft between the first reel and the portion of the shaft carrying the second end of the substrate, to separate wound lengths of the substrate (see Figure 2 of Townsend).
Regarding claim 4, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises cogs on the first reel (64, see Figure 7, wherein the cogs are configured to be engaged with a stop element provided on actuator (48, see Figure 7), wherein the stop element is configured to pass from one cog to the subsequent cog thereby tensioning and controlling motion of the substrate (paragraph 0042 of Coffin).
Regarding claim 5, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the second reel to share a periphery with the shaft (since the center rod is part of the shaft, see Figure 2 of Townsend).
Regarding claim 6, modified Coffin further teaches the second window exposes a support of the housing, the support being configured to maintain the substrate in a substantially flat position when the substrate is being externally exposed (as modified in claim 1, the substrate well be flat like in Figures 2-4 of Townsend like the cutter (but modified into a substrate ), see Figure 1 of Coffin).
Regarding claim 7, modified Coffin further teaches the first window is positioned a lower area of the housing and near a guard bar of the razor head (as “a lower area” can be considered as any portion that is no on the top surface of the device and “near” could be considered anywhere within the device, the modified device of Coffin is considered to meet this limitation, see Figure 7 of Coffin).
Regarding claim 8, modified Coffin further teaches the second window is positioned on a cap of the razor head parallel to a shaving plane, so as to cause the substrate to trail the cutting elements when the razor head is in use (see Figure 7 of Coffin).
Regarding claim 9, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the stop element to be a pawl (89 and 93, see Figure 2 of Townsend).
Regarding claim 11, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises guiding elements configured to guide and maintain a predetermined tension of the substrate (as modified in claim 1, the guide of 63, see Figure 4 of Townsend).
Regarding claim 12, modified Coffin further teaches the substrate-based shaving aid delivery system further comprises the first reel to be biased (via 65) towards the actuator via a spring so as to add tension to the substrate (see Figure 2 of Townsend).
Regarding claim 13, modified Coffin further teaches the guiding elements are fixed bumpers (see Figure 2of Townsend).
Regarding claim 14, modified Coffin further teaches a razor comprising the razor head according to claim 1 and a handle connected to the razor head (see Figure 1 o Coffin).
Regarding claim 15, modified Coffin further teaches the handle is removably attached to the razor head (paragraph 0011 of Coffin and see Figure 1 of Coffin).



Claims Not Subject to Prior Art Rejection


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/17/2022